DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/22/2021 has been entered.
Claims 1-12 are pending and under prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “said resistance material” lacks proper antecedent basis.

 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

s 1-6 and 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2017/0188950 to Gazdag et al. in view of U.S. Patent No. 5372365 to McTeigue.

In regard to Claim 1, Gazdag discloses a sensing system for use with footwear (Abstract), said sensing system comprising: an insert (Figures 4 and 4a) for placement between the support surface of an item of footwear and the foot of a user; at least one sensor [0024] [0045] associated with said insert and positioned to detect force applied by the foot of a user [0045], said sensor being configured to transmit detection signals reflective of the force applied to said at least one sensor [0024] [0045]; a circuit (Figure 2) connected to said at least one sensor to receive said detection signals from said at least one sensor [0035], said circuit inherently includes an analog to digital converter to convert said detection signals to digital deflection signals [0035] , a flash memory to retain digital detection signals [0038], a processor to process said digital detection signals and generate sensed deflection signals reflective of said detection signals of said at least one sensor and to supply a sensed deflection signal to a transmitter connected to said processor and configured to wirelessly transmit said sensed detection signals [0038] [0039], and a power storage structure to receive and store power and to supply electrical power to the circuit [0036]; a power supply to wirelessly receive power from a remote source and supply said power to said power storage structure [0036]; a control device positioned remotely from said at least one sensor [0039], said control device being configured to wirelessly receive said sensed detection signals, said control device having a screen to display images reflective of said sensed detection signals [0030], a processor to process said sensed 
McTeigue et al teach an analogous sensing system for use with footwear having a sensor for detecting pressure applied by a foot, the sensor deflecting upon a force applied by the foot of a user due to the use of FSR, i.e. force sensing resistor, such that the sensor having length and predictably changes its electrical resistance upon deflection as is the mechanism behind FSR, said sensor being associated with said insert and positioned to deflect along said length from a first position to form a detent to a second position spaced from said first position upon force applied by said foot of said user when said foot is placed in said footwear and positioned in said footwear to apply said force on said sensor and said support surface, said sensor being configured to transmit detection signals reflective of the deflection from said first position to said second position by said foot of said user, as an effective mechanism to measure pressure applied by the user’s foot (Col.7: 43-Col.8: 17; Col.10: 25-57; Col.15-20; Col.21: 3-7). 

In regard to claim 2, McTeigue et al discloses the sensor is positioned on the insert to be proximate one of multiple support points of the foot said when said insert is positioned in said footwear and said footwear is positioned on said foot of said user, seen in Figure 10.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the force sensing of Gazdag detect the pressure applied by the user’s foot in the manner taught by McTeigue et al above as an effective mechanism for doing so.

In regard to claim 4, Gazdag discloses the insert includes three sensors each positioned proximate each of three support points of a user's foot (Figure 4a) [0045],
In regard to claim 5, Gazdag in view of McTeigue et al disclose each of said three sensors includes a substrate with a resistance material deposited thereon (McTeigue et al Col.7: 43-Col.8: 17; Col.10: 25-57; Col.15-20; Col.21: 3-7). 
In regard to claim 6, Gazdag disclose the insert is encased in a water resistant material [0045] [0046],
In regard to claim 8, Gazdag discloses the control device includes a receiver configured to receive said sensed detection signals and to supply said sensed detection signals to said processor [0026] [0042],
In regard to claim 9, Gazdag discloses the processor is configured to process said sensed detection signals to a cloud storage system [0025].
.

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2017/0188950 to Gazdag et al. in view of McTeigue et al as applied above, and further in view of U.S. Patent Application Publication No. 2009/0235739 to Morris Bamberg et al.
Gazdag et al. in view of McTeigue et al disclose the circuit (Gazdag et al. Figure 2) configured to receive signals from a sensor, to store the signals (Gazdag et al., [0038]) and to supply digital signals reflective of the signals (Gazdag et al., [0035]), and a transmitter configured to transmit the digital signals and the control device (Gazdag et al., [0042]) configured to receive the signals and to generate a display reflective of the signals (Gazdag et al., [0030]). However, Gazdag et al. in view of McTeigue et al fail to disclose the sensor being an accelerometer attached to the insert. Morris Bamberg et al. teach an insert having an accelerometer attached to the insert (Morris Bamberg et al., [0013] [0023]). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to .

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gazdag in combination with McTeigue et al as applied to claim 1 above, and further in view of Fullen et al (US Pat No. 5678448).
Gazdag in combination with McTeigue et al discloses circuit is formed on a wafer thin substrate [0045] and wherein the power supply is a thin coil configured to receive power magnetically [0036] with references to Gazdag.  However, both do not expressly disclose the thickness of the substrate.  It is noted that applicant does not appear to suggest any criticality toward said thickness as providing a specific advantage, solving a particular problem, or providing a desired result.  Fullen et al teach that it is well known in the art to provide a thickness of 0.01 inch to 0.1 inch for analogous substrate 111, 142 of an analogous force sensor as an effective construction for the sensor, seen in Figure 3 (Col.8: 22-54).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the substrate of Gazdag as modified by McTeigue et al have a thickness taught by Fullen et al above as an effective configuration for said substrate.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gazdag in combination with McTeigue et al and Fullen et al as applied to claim 11 above, and further in view of Sitti et al (US Pat No. 9281112).


Response to Arguments
Applicant’s arguments with respect to Gazdag et al have been fully considered but are not persuasive.  Applicant contends that Gazdag et al is not prior art because all the limitation of Claims 1-11 are supported in the parent case, which has an earlier filing date than Gazdag et al.  Applicant contends that the processor 230 in the parent case supports both the limitation of the processor in the circuit as well as the processor in the control device.  However, applicant has missed the point, which is that, the claims recite two distinct processors, whereas the parent case only supports one processor.  Further, the parent case does not appear to provide support for a control device as claimed, i.e. it is not listed in the chart supplied.  Therefore, the claim is not supported by the parent case.  
Applicant also contends that the parent case provides support for a power supply made up of two batteries wired in series.  While it is agreed that such configuration can constitute a power storage structure as claimed, there is no support for both said power storage structure as well as “a power supply to wirelessly receive power…and supply said power to said power storage structure.”  The parent case does not appear to provide support for wireless power as claimed.  In fact, the parent case does not include the word “wireless” at all.  It is noted that while the parent case is very similar to the instant application, support must be provided for every limitation of the claims.  The parent case fails to provide such support.  Therefore, it submitted that the earliest date with contains all elements of the claimed invention is 6/4/2016 and thus, Gazdag et al is valid prior art.  Therefore, the reference is maintained.
Regarding the art rejections, other than having issue with Gazdag et al as prior art, applicant has not provided any arguments against McTeigue et al as used above.  The current amendment takes the limitation from Claim 5 but applicant has not provided any arguments as to why the combination with McTeigue et al does not make obvious the invention as claimed.  Applicant’s remarks continue to mention Leyerer; however, Leyerer is not used in the rejection at all.  
Regarding Claim 2, applicant appears to contend that Gazdag et al does not define the three pressure points on the foot in the same way as applicant.  However, the pressure points are not defined in the claim.  The claim merely requires that the sensor be placed “proximate one of said multiple support points,” which Gazdag et al is capable of, absent any details as to how this must be performed or where the points are located.  Therefore, the rejection is maintained.
Regarding Claim 3, applicant contends that Gazdag et al does not teach this limitation.  However, McTeigue et al is used to teach such, and no arguments have been provided.
Regarding Claim 4, applicant contends that Gazdag et al does not teach the three support points as defined by applicant.  However, it is noted that the claim does not define In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Claim 7, applicant contends that Morris Bamberg et al do not add anything to Gazdag et al.  It is submitted that the accelerometer taught by the reference would enable determination of energy expenditure, which would improve the device of Gazdag et al.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791